Title: From Abigail Smith Adams to Harriet Welsh, 9 March 1815
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Sunday Evening 9 March 1815

Louisa is just gone to Bed, She has not been So well to day. her flesh all rises upon her in puffs, & her feet swell, cough is better. but her limbs pain her Sadly She cannot take a mouthful Bread, tried it—to day & worried her Sadly—dr forbids her—I have fears for her which I do not express. I Send the Review, but have not had time to looke into it, you will return it me when you please
Mr Mc & Son are here, Henry had rather be below the Hill, but the old gentleman Says—no—beware—you are too young, not in business—So take care—good advise—would young people but follow it!—
I had much to say just now, but am So hurried that I have lost it—have you read the two Letters written 63 years since? published in Nantucket—what will they not make up—I beleive I will make a bond fire of mine, least I they should some hundred years hence be thought of consequence enough to publish—
I Shall write to caroline this week—I do not know whether you will hear again from me this week mr Adams is gone to  Court
yours as ever
A